DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s response received 01/07/2022. 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 01/07/2022 is acknowledged.
Currently, claims 1-14, 20-21 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “36” has been used to designate both chamber and housing in figure 2.  Based upon the specification, 36 that is pointing to the housing should be corrected to 32.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/863,644 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the currently examined claims are fully anticipated by the reference application claims.  See the claims table below for anticipated subject matter.
17/484836 (current application claims)
16/863644 (reference application claims)
1
1, 3, 4
2
2
5
5
6
6
7
7
8
8
9
9, 10
10
11
11
12
12
13
13
14


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the housing" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The housing has not been previously defined by the claim.  In order to overcome this rejection, applicant may first positively recite “a housing” prior to the referenced “the housing”, or amend “the housing” to “a housing”.
The remaining claims are rejected based upon their dependency from an unclear claim.

Allowable Subject Matter
Claims 1-14, 20-21 appear to contain allowable subject matter.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-2, 5-13 would be allowable by overcoming the provisional obviousness type double patenting rejection.
Claims 3-4, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-14, 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and overcoming any outstanding obviousness type double patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter not found and not suggested in the prior art is the specific arrangement of a chest valve or valve, including a housing including a valve, the valve having a first flexible strip with a flow passage within, and a second flexible, thicker tubular strip attached to the first tubular strip, overlapping the first tubular strip, the first and second tubular strips attached at one of the strips by a heat seal line extending across both strips, alone or in combination with the other features of the claims.
Closely related prior art includes US 7,533,696 to Paul, Jr.  Paul, Jr. discloses a housing (12) and valve (15), the valve having two sections or strips (34, 36).  However, the two strips together form a flow passage, not just the first strip (34).  The first and second strips are not arranged in the same manner as the current invention.
Another related prior art includes US 3,734,154 to Polk.  Polk discloses a valve (30, 32) with passageway therein (28); and an arrangement panel (40) which is maintained closely to flap (32) in order to allow flap to move to whatever position the arrangement panel occupies, thus providing support to the valve to urge panel (32) into engagement with (30) (column 2 lines 55-68).  Thus, it appears to provide a support to valve in a similar manner as the second flap in applicant’s invention.  However, Polk only discloses the panel (40) has the same length and width dimensions, and does not specify thicknesses or relative thicknesses of the panel with the valve, which thicknesses applicant has provided criticality for.  Furthermore, the valve and arrangement panel are not arranged in the same manner as the instant invention.  
Another valve is demonstrated in US 7,445,028 to Aanonsen et al.  Aanonsen discloses various check valves with overlapping flaps, but none are arranged as in applicant’s invention, and also lack teaching of the various thicknesses or relative thicknesses of the valve pieces.  See figures 4, 11.
As such, the examiner finds no motivation to combine the various references to arrive at applicant’s invention.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783